Name: 87/545/EEC: Commission Decision of 4 November 1987 on the modernization of farms in Ireland pursuant to Council Directive 72/159/EEC (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural policy; NA;  economic policy;  agricultural structures and production
 Date Published: 1987-11-18

 Avis juridique important|31987D054587/545/EEC: Commission Decision of 4 November 1987 on the modernization of farms in Ireland pursuant to Council Directive 72/159/EEC (Only the English text is authentic) Official Journal L 327 , 18/11/1987 P. 0023 - 0024*****COMMISSION DECISION of 4 November 1987 on the modernization of farms in Ireland pursuant to Council Directive 72/159/EEC (Only the English text is authentic) (87/545/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), and in particular Article 18 (3) thereof, Whereas, pursuant to Article 17 (4) of Directive 72/159/EEC, the Irish Government on 9 June 1987 forwarded a memorandum concerning, on the one hand, the provisions adopted successively in 1983, 1984 and 1985 governing investment aids granted in connection with development plans and, on the other hand, the consequences of those provisions for the development plans in abeyance at 10 February 1983; Whereas, pursuant to Article 18 (3) of Directive 72/159/EEC, the Commission must decide whether the abovementioned provisions comply with the said Directive and whether, having regard to the objectives of the Directive and the need to ensure that the measures are properly related, the conditions for a financial contribution by the Community are satisfied; Whereas the provisions which entered into force on 10 February 1983, suspending the investment aids relating to buildings and fixed assets and abolishing those relating to mobile equipment, were adopted on account of the serious budget situation in Ireland; Whereas the provisions which entered into force on 3 January 1984, reintroducing investment aids for certain categories of buildings and fixed assets, were adopted in order to concentrate the budget funds available on productive investments essential for the success of development plans; Whereas the financial commitments of the Irish Government have been met for all the aids approved before 10 February 1983 and whereas the aids applied for before 10 February 1983 for investment commitments relating to buildings and fixed assets entered into before 3 January 1984 have also been funded by the Irish Government; Whereas the Irish Government has established that only a very small proportion of the outstanding development plans at 10 February 1983 have been seriously affected by the provisions adopted in 1983 and 1984 and that numerous development plans interrupted could not possibly have been successful on account of the entry into force of the Community provisions aimed at reducing milk production; Whereas the authority responsible for assisting with the drawing up of the development plans and for approving them has not ceased its functions; Whereas the European Agricultural Guidance and Guarantee Fund (EAGGF) Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The provisions adopted successively in 1983, 1984 and 1985, relating to investment aids required for the implementation of development plans within the meaning of Directive 72/159/EEC, continue to satisfy the conditions for a financial contribution by the Community to the common measure referred to in Article 15 of the said Directive. Article 2 This Decision is addressed to Ireland. Done at Brussels, 4 November 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 96, 23. 4. 1972, p. 1.